Notice of Allowance
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
For independent claim 1:
The claimed invention is an induction heating device comprising: a loading plate, a working coil, a controller, and a sensor having a cylindrical body having a first receiving space, a cylindrical magnetic core received in the first receiving space, wherein the magnetic core has a second receiving space, a sensing coil wound around the cylindrical body, and a temperature sensor received and fixed inside the second receiving space of the magnetic core.
The closest prior art would be Lomp et al (US 2016/0150600). Lomp teaches a plate, at least one working coil, a cooking vessel sensor, and a temperature sensor associated with the cooking vessel sensor. However, Lomp does not teach a temperature sensor received in a second receiving space inside the magnetic core.
The second closest prior art would be Togo et al (US 5,877,625). Togo teaches a body, a coils outlet, a sensing coil, and a magnetic core. However, Togo does not teach a temperature sensor provided in a second receiving space inside the magnetic core.

For independent claim 11:
The claimed invention is an induction heating device comprising: a loading plate, a working coil, a controller, and a sensor having a cylindrical body having a first receiving space, a cylindrical magnetic core received in the first receiving space, 
The closest prior art would be Lomp et al (US 2016/0150600). Lomp teaches a plate, at least one working coil, a cooking vessel sensor, and a temperature sensor associated with the cooking vessel sensor. However, Lomp does not teach a temperature sensor received in a second receiving space inside the magnetic core.
The second closest prior art would be Togo et al (US 5,877,625). Togo teaches a body, a coils outlet, a sensing coil, and a magnetic core. However, Togo does not teach a temperature sensor provided in a second receiving space inside the magnetic core.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE E MILLS JR./Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761